                   UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MAINE


Gregory Paul Violette

      v.                                 Case No. 2:19-cv-492-JNL

Kate Phillips and United States
Probation and Pretrial Services


                     REPORT AND RECOMMENDATION

     Plaintiff, Gregory Paul Violette, an inmate at the Federal

Medical Center Devens in Massachusetts, has filed a complaint

(Doc. No. 1) asserting that the defendants, a probation officer

and the United States Probation and Pretrial Services office,

did not respond promptly to his request for permission to travel

out-of-state in November 2018, and then denied that travel

request, causing Mr. Violette to lose a $3,400.00 prepaid

vacation.   Mr. Violette’s complaint is before this court for

preliminary review, pursuant to 28 U.S.C. § 1915A(a).



                             Standard

     The court conducts a preliminary review of inmate

complaints, see 28 U.S.C. § 1915A(a).   Where such pleadings are

filed pro se, the court construes them liberally, see Erickson

v. Pardus, 551 U.S. 89, 94 (2007) (per curiam).   In considering

whether the complaint states a claim, the court determines

whether, stripped of legal conclusions, and with all reasonable
inferences construed in plaintiff’s favor, the complaint

contains “sufficient factual matter, accepted as true, to ‘state

a claim to relief’” upon which relief can be granted.         Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted).         Claims

may be dismissed, sua sponte, if, among other things, the court

lacks jurisdiction, a defendant is immune from the relief

sought, or the complaint fails to state a claim upon which

relief may be granted.   See 28 U.S.C. § 1915A(b)(1).



                            Discussion

     Mr. Violette asserts he “paid for and planned a vacation to

VA in 11/2018 and everything was prepaid,” before he asked

defendant Probation Officer Kate Phillips for permission to

travel, and “she waited until our cancellation time passed to

say [Mr. Violette] could not go” which caused Mr. Violette to

lose his prepaid amount in full.       Doc. No. 1, at 3.    Liberally

construed, the complaint asserts a claim for damages against the

defendants for causing Mr. Violette to suffer the financial loss

of the amount of his prepaid vacation.

     Mr. Violette points to no authority upon which this court

might find a viable cause of action for his claim.         And this

court can find none upon which relief can be granted.

     To the extent he seeks to assert a claim arising under the

Fifth Amendment Due Process Clause, Mr. Violette lacked any


                                   2
protected interest in obtaining a timely, favorable response to

his request for permission to travel.    Federal law authorizes

district judges to impose conditions of supervised release that

require an individual to obtain the permission of the court or a

probation officer before leaving the judicial district.    See

United States v. Llantada, 815 F.3d 679, 683 (10th Cir. 2016).

     Indeed, Congress has explicitly approved a probation
     officer’s ability to grant or deny a defendant’s travel
     requests. Under 18 U.S.C. § 3563(b)(14), a court may
     require a defendant to “remain within the jurisdiction of
     the court, unless granted permission to leave by the court
     or a probation officer.” See also U.S.S.G. § 5D1.3(c)(3).

United States v. Schwartz, No. 2:17-cr-00111-TLN, 2019 U.S.

Dist. LEXIS 218455, at *4, 2019 WL 6918373, at *2 (E.D. Cal.

Dec. 19, 2019).

     Mr. Violette’s conditions of supervised release included a

restriction on his ability to travel outside of the judicial

district without the permission of his probation officer or the

court.    See United States v. Violette, No. 1:00-cr-00026-GZS (D.

Me. July 14, 2015) (ECF No. 154).     The Court’s Judgment in that

case, including the travel restriction, provided Mr. Violette

with clear notice that he could not plan a vacation without

risking that his request for permission to travel would be

denied.   Accordingly, Mr. Violette’s allegations concerning the

loss he suffered due to the timing of his probation officer’s

denial of his request for leave to take a trip, without more,



                                  3
does not give rise to any claim upon which relief could be

granted.



                            Conclusion

      For the foregoing reasons, the district judge should

dismiss this action in its entirety.     Any objections to this

Report and Recommendation must ordinarily be filed within

fourteen days of receipt of this notice.     See Fed. R. Civ. P.

72(b)(2).   That fourteen-day deadline has been extended for an

additional thirty days by General Order 2020-2, issued by Chief

Judge Jon D. Levy on March 18, 2020.     Failure to file objections

within the specified time (by May 22, 2020), waives the right to

appeal the district court’s order.    See Santos-Santos v. Torres-

Centeno, 842 F.3d 163, 168 (1st Cir. 2016).



                               __________________________
                               Andrea K. Johnstone
                               United States Magistrate Judge

April 9, 2020

cc:   Gregory Paul Violette, pro se




                                 4
